Case 6:20-cv-00953-ADA Document 30-1 Filed 08/22/21 Page 1 of 9




               Exhibit A
           Case 6:20-cv-00953-ADA Document 30-1 Filed 08/22/21 Page 2 of 9




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                        §
 BRAZOS LICENSING AND                               §     CIVIL ACTION 6:20-cv-00952-ADA
 DEVELOPMENT,                                       §     CIVIL ACTION 6:20-cv-00953-ADA
           Plaintiff,                               §     CIVIL ACTION 6:20-cv-00956-ADA
                                                    §     CIVIL ACTION 6:20-cv-00957-ADA
 v.                                                 §     CIVIL ACTION 6:20-cv-00958-ADA
                                                    §
 ONEPLUS TECHNOLOGY                                 §
 (SHENZHEN) CO., LTD.,                              §
           Defendant.                               §


                   ORDER GOVERNING PROCEEDINGS — PATENT CASE

This Order shall govern proceedings in this case. The following deadlines are hereby set:

      1. This case is SET for a Rule 16 Case Management Conference in accordance with the
         Court’s Standing Order Regarding Notice of Readiness in Patent Cases.

      2. May 18, 2021. Plaintiff shall serve preliminary infringement contentions in the form of a
         chart setting forth where in the accused product(s) each element of the asserted claim(s)
         are found. Plaintiff shall also identify the priority date (i.e. the earliest date of invention)
         for each asserted claim and produce: (1) all documents evidencing conception and
         reduction to practice for each claimed invention, and (2) a copy of the file history for
         each patent in suit.

      3. May 25, 2021. The Parties shall submit an agreed Scheduling Order. If the parties
         cannot agree, the parties shall submit a separate Joint Motion for entry of each Order
         briefly setting forth their respective positions on items where they cannot agree. Absent
         agreement of the parties, the Plaintiff shall be responsible for the timely submission of
         this and other joint filings.

      4. July 13, 2021. Defendant shall serve preliminary invalidity contentions in the form of (1)
         a chart setting forth where in the prior art references each element of the asserted claim(s)
         are found, (2) an identification of any limitations the Defendant contends are indefinite or
         lack written description under section 112, and (3) an identification of any claims the
         Defendant contends are directed to ineligible subject matter under section 101.
         Defendant shall also produce (1) all prior art referenced in the invalidity contentions, (2)
        Case 6:20-cv-00953-ADA Document 30-1 Filed 08/22/21 Page 3 of 9




       technical documents, including software where applicable, sufficient to show the
       operation of the accused product(s).1

                                          DISCOVERY

Except with regard to venue, jurisdictional, and claim construction-related discovery, all other
discovery is stayed until after the Markman hearing. Notwithstanding this general stay of
discovery, the Court will permit limited discovery by agreement of the parties, or upon request,
where exceptional circumstances warrant. For example, if discovery outside the United States is
contemplated, the Court will be inclined to allow such discovery to commence before the
Markman hearing.

Following the Markman hearing, the following discovery limits will apply to these cases.2 The
Court will consider reasonable requests to adjust these limits should circumstances warrant.

    1. Interrogatories:
       a. 15 common interrogatories for all case groups per side and 20 additional
           interrogatories per side per case group. 3

    2. Requests for Admission:
       a. 80 Requests for Admission per side. Authentication-type interrogatories shall not
          be counted against this limit.

    3. Requests for Production:
       a. 20 common Requests for Production for all case groups per side and 50 additional
          Requests for Production per side per case group.

    4. Fact Depositions: 100 hours per side total for all case groups (for both party and non -
       party witnesses)
       a. For depositions where an interpreter is required, the time allotment available
           under this order is increased by 50% to account for the translation time (e.g., a 7-
           hour deposition is increased to 10.5 hours if using an interpreter). Additionally,

1
  To the extent it may promote early resolution, the Court encourages the parties to exchange
license and sales information, but any such exchange is optional during the pre-Markman phase
of the case.
2
 For purposes of discovery and claim construction the cases are grouped as the -952, -953, and -
956 cases (Group One) and the -957, and -958 cases (Group Two).
3
 A “side” shall mean the plaintiff (or related plaintiffs suing together) on the one hand, and the
defendant (or related defendants sued together) on the other hand. In the event that the Court
consolidates related cases for pretrial purposes, with regard to calculating limits imposed by this
Order, a “side” shall be interpreted as if the cases were proceeding individually. For example, in
consolidated cases the plaintiff may serve up to 30 interrogatories on each defendant, and each
defendant may serve up to 30 interrogatories on the plaintiff.
        Case 6:20-cv-00953-ADA Document 30-1 Filed 08/22/21 Page 4 of 9




           the defending party may provide a check interpreter at the defending party’s cost.
           Each side reserves the right to oppose and move for a protective order against any
           deposition it views as unduly burdensome.

    5. Expert Depositions: 7 hours per report 4

Electronically Stored Information. As a preliminary matter, the Court will not require
general search and production of email or other electronically stored information (ESI), absent
a showing of good cause. If a party believes targeted email/ESI discovery is necessary, it
shall propose a procedure identifying custodians and search terms it believes the opposing
party should search. The opposing party can oppose, or propose an alternate plan. If the
parties cannot agree, they shall contact chambers to schedule a call with the Court to d iscuss
their respective positions.

                                   DISCOVERY DISPUTES

A party may not file a Motion to Compel discovery unless: (1) lead counsel have met and
conferred in good faith to try to resolve the dispute, and (2) the party has contacted the
Court's law clerk (with opposing counsel) to arrange a telephone conference with the Court
to summarize the dispute and the parties respective positions. After the parties have met and
conferred, they should submit a chart that summarizes the issue(s) in dispute along with th e
parties' respective positions and specific relief requested. After hearing from the parties, the
Court will determine if further briefing is required. The prevailing party in all discovery
hearings shall submit a proposed order to the Court that briefly summarizes the nature of the
dispute along with the parties’ understanding of the Court's ruling per the Court's Standing Order
on Discovery Hearings.

                                    PROTECTIVE ORDER

Pending entry of the final Protective Order, the Court issues the following interim Protective
Order to govern the disclosure of confidential information in this matter:

       If any document or information produced in this matter is deemed confidential by the
       producing party and if the Court has not entered a protective order, until a protective
       order is issued by the Court, the document shall be marked "confidential" or with some
       other confidential designation (such as “Confidential — Outside Attorneys Eyes Only”)
       by the disclosing party and disclosure of the confidential document or information shall
       be limited to each party’s outside attorney(s) of record and the employees of such outside
       attorney(s).

4
  For example, if a single technical expert submits reports on both infringement and invalidity, he
or she may be deposed for up to 14 hours in total. If the expert opines in numerous cases, then
his or her deposition will be limited to 7 hours per report for the first case, and an additional 5
hours for each additional case in which he or she provides a report. For clarity, if a single
technical expert submits reports on both infringement and invalidity, he or she may be deposed
for an additional 10 hours for each additional case in which he or she provides such reports.
            Case 6:20-cv-00953-ADA Document 30-1 Filed 08/22/21 Page 5 of 9




           If a party is not represented by an outside attorney, disclosure of the confidential
           document or information shall be limited to one designated “in house” attorney, whose
           identity and job functions shall be disclosed to the producing party 5 days prior to any
           such disclosure, in order to permit any motion for protective order or other relief
           regarding such disclosure. The person(s) to whom disclosure of a confidential document
           or information is made under this local rule shall keep it confidential and use it only for
           purposes of litigating the case.

                                 CLAIM CONSTRUCTION ISSUES

Terms for Construction. Based on the Court’s experience, the Court believes that it should
have presumed limits on the number of claim terms to be construed. The “presumed limit” is
the maximum number of terms that each side may request the Court to construe without further
leave of Court. If the Court grants leave for the additional terms to be construed, depending on
the complexity and number of terms, the Court may split the Markman hearing into multiple
hearings.

The presumed limits based on the number of patents-in-suit are as follows:

                        Limits for Number of Claim Terms to be Construed

    1-2 Patents                      3-5 Patents                       More than 5 Patents
    8 terms                          10 terms                          12 terms

When the parties submit their joint claim construction statement, in addition to the term and the
parties’ proposed constructions, the parties should indicate which party or side proposed that
term, or if that was a joint proposal.

Claim Construction Briefing. The Court will require non-simultaneous claim construction
briefing with the following default page limits; however, where exceptional circumstances
warrant, the Court will consider reasonable requests to adjust these limits.5 These page limits
shall also apply collectively for coordinated and consolidated cases; however, the Court will
consider reasonable requests to adjust page limits in consolidated cases where circumstances
warrant. In addition, the Court is very familiar with the law of claim construction and
encourages the parties to forego lengthy recitations of the underlying legal authorities and
instead focus on the substantive issues unique to each case.

Unless otherwise agreed to by the parties, the default order of terms in the parties’ briefs shall be
based on 1) the patent number (lowest to highest), the claim number (lowest to highest), and
order of appearance within the lowest number patent and claim. An example order may be as
follows:

      1.   10,000,000 Patent, Claim 1, Term 1

5
 This OGP version shall apply retroactively to the Markman briefing in patent cases that are, as
of the date of this order, at least thirty (30) days before the filing of the opening Markman brief.
         Case 6:20-cv-00953-ADA Document 30-1 Filed 08/22/21 Page 6 of 9




   2.   10,000,000 Patent, Claim 1, Term 2 (where Term 2 appears later in the claim than
        does Term 1)
   3.   10,000,000 Patent, Claim 2, Term 3 (where Term 3 appears later in the claim than
        does Terms 2 and 3)
   4.   10,000,001 Patent, Claim 1, Term 4
   5.   10,000,001 Patent, Claim 3, Term 5
   6.   10,000,002 Patent, Claim 2, Term 6

To the extent that the same or similar terms appear in multiple claims, those same or similar
terms should be ordered according to the lowest patent number, lowest claim number, and order
of appearance within the patent and claim.

Page Limits for Markman Briefs
 Brief                1-2 Patents                   3-5 Patents               More than 5 Patents
 Opening              20 pages                      30 pages                  30 pages, plus 5
 (Defendant)                                                                  additional pages for
                                                                              each patent over 5
                                                                              up to a maximum of
                                                                              45 pages
 Response                  20 pages                 30 pages                  30 pages, plus 5
 (Plaintiff)                                                                  additional pages for
                                                                              each patent over 5
                                                                              up to a maximum of
                                                                              45 pages
 Reply                     10 pages                 15 pages                  15 pages, plus 2
 (Defendant)                                                                  additional pages for
                                                                              each patent over 5
                                                                              up to a maximum of
                                                                              21 pages
 Sur-Reply                10 pages                  15 pages                  15 pages, plus 2
 (Plaintiff)                                                                  additional pages for
                                                                              each patent over 5
                                                                              up to a maximum of
                                                                              21 pages

                 Technology Tutorials and Conduct of the Markman Hearing

Technology tutorials are optional, especially in cases where a technical advisor has been
appointed. If the parties choose to submit one, the tutorial should be in electronic form, with
voiceovers, and submitted at least 10 days before the Markman hearing. In general, tutorials
should be: (1) directed to the underlying technology (rather than argument related to
infringement or validity), and (2) limited to 15 minutes per side. The tutorial will not be part of
the record and the Parties may not rely on or cite to the tutorial in other aspects of the litigation.
The Court generally sets aside one half day for the Markman hearing; however, the Court is open
to reserving more or less time, depending on the complexity of the case and input from the
parties. As a general rule, the party opposing the Court's preliminary construction shall go first.
        Case 6:20-cv-00953-ADA Document 30-1 Filed 08/22/21 Page 7 of 9




If both parties are unwilling to accept the Court’s preliminary construction, the Plaintiff shall
typically go first.

                                       GENERAL ISSUES

1. The Court will entertain reasonable requests to streamline the case schedule and discovery
   and encourages the parties to contact the Court’s law clerk (with opposing counsel) to
   arrange a call with the Court when such interaction might help streamline the case.

2. To the extent the parties need to email the Court, the parties should use the following email
   address: TXWDm1 LawClerks JudgeAlbright@txwd.uscourts.gov.

3. The Court is generally willing to extend the response to the Complaint up to 45 days if
   agreed by the parties. However, longer extensions are disfavored and will require good
   cause.

4. Speaking objections during depositions are improper. Objections during depositions shall
   be stated concisely and in a nonargumentative and nonsuggestive manner. Examples of
   permissible objections include: “Objection, leading,” “Objection, compound,” “Objection,
   vague.” Other than to evaluate privilege issues, counsel should not confer with a witness
   while a question is pending. Counsel may confer with witnesses during breaks in a
   deposition without waiving any otherwise applicable privilege.

5. Plaintiff must file a notice informing the Court when an IPR is filed, the expected time for
   an institution decision, and the expected time for a final written decision, within two weeks
   of the filing of the IPR.

6. With regard to any Motion to Transfer, the following page limits and briefing schedule shall
   apply:

       a. Opening — 15 pages
       b. Response — 15 pages, due 14 days after the Opening brief
       c. Reply — 5 pages, due 7 days after the Response brief

7. After the trial date is set, the Court will not move the trial date except in extreme situations.
   To the extent a party believes that the circumstances warrant continuing the trial date, the
   parties are directed to contact the Court to request a telephonic hearing.

8. The Court does not have a limit on the number of motions for summary judgment (MSJs);
   however, absent leave of Court, the cumulative page limit for Opening Briefs for all MSJs is
   40 pages per side.

9. There may be instances where the submission of substantive briefs via audio file will be of
   help to the Court. If a party is contemplating submitting a brief via audio file it should
   contact the Court for guidance on whether it would be helpful to the Court. However, the
   Court has determined that audio recordings of Markman briefs are of limited value and those
        Case 6:20-cv-00953-ADA Document 30-1 Filed 08/22/21 Page 8 of 9




    need not be submitted. The recordings shall be made in a neutral fashion, shall be verbatim
    transcriptions without additional colloquy (except that citations and legal authority sections
    need not be included), and each such file shall be served on opposing counsel. The Court
    does not have a preference for the manner of recording and has found automated software
    recordings, as well as attorney recordings, to be more than satisfactory. Audio files shall be
    submitted via USB drive, Box (not another cloud storage)6, or email to the law clerk (with a
    cc to opposing counsel) and should be submitted in mp3 format.

10. For Markman briefs,7 summary judgment motions, and Daubert motions, each party shall
    deliver to Chambers one (1) paper copy of its Opening, Response, and Reply briefs, omitting
    attachments, at least 10 days before the hearing. Each party shall also provide an electronic
    copy of the briefs, exhibits, and the optional technology tutorial via cloud storage8 or USB
    drive. For Markman briefs, the parties should also include a (1) paper copy of all patents-in-
    suit and the Joint Claim Construction Statement. To the extent the Court appoints a
    technical adviser, each party shall deliver the same to the technical adviser, also 10 days
    before the hearing.

11. Unless the Court indicates otherwise, the following Zoom information shall be used for all
    non-private hearings. The public is allowed to attend non-private hearings.

    https://txwd-uscourts.zoomgov.com/j/16057076711?pwd=WHljN0h3YkO3K3JLUTZ2aOtTMitPZzO9

               Meeting ID: 160 5707 6711
               Password: 873559
               One tap mobile: +16692545252„16057076711#„1#,873559#

12. Service. The parties agree to electronic service of all correspondence, documents filed
    under seal, written discovery requests, and responses to written discovery requests (unless
    the volume of electronic information makes such delivery impractical). Documents are
    timely served by e-mail where the e-mail is sent by 11:59 p.m. Central Time on the date due.
    Documents emailed after 8:00 p.m. Central Time shall be deemed served on the following
    day for purposes of calculating a response date to the document served. Parties may serve
    all documents by e-mail by sending the documents to the email address for all counsel of
    record in this case, or to an email address designated in writing for service by a party’s
    outside counsel.

6
 The parties should contact the law clerk to request a Box link so that the party can directly
upload the files to the Court's Box account.
7
 But if the Court appoints a technical adviser for claim construction, the parties do not need to
provide a copy of the Markman briefs to the Court.
8
 The parties should contact the law clerk to request a Box link so that the party can directly
upload the files to the Court’s Box account. The filenames for any exhibits should be a
description of the exhibit, e.g., “U.S. Patent No. 10,000,000” or “Prosecution history for
10,000,000 (January 20, 2020, Office Action).”
      Case 6:20-cv-00953-ADA Document 30-1 Filed 08/22/21 Page 9 of 9




SIGNED this      day of ____________2021.



                                    ___________________________________
                                    ALAN D. ALBRIGHT
                                    UNITED STATES DISTRICT JUDGE
